               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 MORRIS TAYLOR,

                      Petitioner,
                                                     Case No. 20-CV-159-JPS
 v.

 HEIDI MICHEL, Jail Administrator,
                                                                    ORDER
                      Respondent.


        On January 31, 2020, Petitioner Morris Taylor filed a petition for a

writ of habeas corpus pursuant to 28 U.S.C. §§ 2241, 2242, 2253, 2254.

(Docket #1). Petitioner also filed a motion for leave to proceed without

prepayment of the filing fee. (Docket #4). The petition alleges that he has

suffered violations of his constitutional rights under the First, Fifth, Sixth,

Eighth, Thirteenth, and Fourteenth Amendments, Wisconsin statutory and

common law, as well as violations of the Americans with Disabilities Act,

41 U.S.C. § 12102 et seq. (Docket #1 at 2). The only claim that Petitioner

supports with facts is his allegation that his right to a speedy trial was

violated. Specifically, he claims that he has been detained since October 23,

2019 without a hearing or counsel appointed. Id.

        Petitioner is detained at Brown County Jail in connection with case

number 2019CF1651, which is still open. According to publicly available

records, Petitioner was appointed counsel on January 30, 2020, after two

months of difficulty securing counsel. State of Wisconsin v. Morris Taylor,

Brown       County     Case      Number       2019CF1651,      available    at:

https://wcca.wicourts.gov/. State court records indicate that during that

two-month period, the court held six hearings or conferences during which
it addressed issues such as Petitioner’s bond and a habeas petition that he

filed. Id. There is no indication on the state court docket, nor any allegation

in the petition before this Court, that Petitioner appealed the denial of his

state habeas petition. It appears that the matter is ongoing, and no

conviction has been obtained or sentence imposed. Id.

       Section 2241 allows pre-trial detainees to challenge their continued

confinement. However, as the Seventh Circuit explains, Section 2241

petitions offer very limited avenues for relief:

               Federal courts must abstain from interfering with state
       court criminal proceedings involving important state
       interests, as long as the state court provides an opportunity to
       raise the federal claims and no “exceptional circumstances”
       exist. Stroman Realty, Inc., v. Martinez, 505 F.3d 658, 662 (7th
       Cir. 2007). See also [Younger v. Harris, 401 U.S. 37, 43 (1971)].
       Relief for state pretrial detainees through a federal petition for
       a writ of habeas corpus is generally limited to speedy trial and
       double jeopardy claims, and only after the petitioner has
       exhausted state-court remedies.

Olsson v. Curran, 328 F. App’x 334, 335 (7th Cir. 2009) (emphasis added);

Tran v. Bartow, 210 F. App’x 538, 540 (7th Cir. 2006). While Petitioner has

alleged a violation of his right to a speedy trial, it does not appear that he

has exhausted his state-court remedies. A district court may not address the

merits of the constitutional claims raised in a federal habeas petition “unless

the state courts have had a full and fair opportunity to review them.” Farrell

v. Lane, 939 F.2d 409, 410 (7th Cir. 1991). Accordingly, a state prisoner is

required to exhaust the remedies available in state court before a district

court will consider the merits of a federal habeas petition. 28 U.S.C. §

2254(b)(1)(A); Dressler v. McCaughtry, 238 F.3d 908, 912 (7th Cir. 2001) (if

petitioner “either failed to exhaust all available state remedies or raise all



                                  Page 2 of 4
claims before the state courts, his petition must be denied without

considering its merits.”). A petitioner exhausts his constitutional claim

when he presents it to the highest state court for a ruling on the merits.

Lieberman v. Thomas, 505 F.3d 665, 669 (7th Cir. 2007) (citing Picard v. Connor,

404 U.S. 270, 275 (1971); Perruquet v. Briley, 390 F.3d 505, 513 (7th Cir. 2004)).

Once the state’s highest court has had a full and fair opportunity to pass

upon the merits of the claim, a prisoner is not required to present it again

to the state courts. Humphrey v. Cady, 405 U.S. 504, 516 n.18 (1972).

       Here, it appears that Petitioner filed a petition for writ of habeas

corpus in his state court case on December 5, 2019. State of Wisconsin v.

Morris Taylor, Brown County Case Number 2019CF1651, available at:

https://wcca.wicourts.gov/. That petition was denied at a motion hearing

on January 6, 2020, and addressed again on January 17, 2020. Id. There is no

indication that Petitioner appealed this denial or otherwise sought use of

the state’s available corrective processes. The Court must, therefore, dismiss

this action without prejudice.

       As to Petitioner’s other claims, the Court is unable to hear them as

Section 2254 only permits a prisoner to challenge “the judgment of a State

court[.]” 28 U.S.C. § 2254(a). No judgment has been entered in his case.

       Under Rule 11(a) of the Rules Governing Section 2254 Cases, “the

district court must issue or deny a certificate of appealability when it enters

a final order adverse to the applicant.” To obtain a certificate of

appealability under 28 U.S.C. § 2253(c)(2), Petitioner must make a

“substantial showing of the denial of a constitutional right” by establishing

that “reasonable jurists could debate whether (or, for that matter, agree

that) the petition should have been resolved in a different manner or that

the issues presented were adequate to deserve encouragement to proceed


                                   Page 3 of 4
further.” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (internal citations

omitted). No reasonable jurists could debate whether this Court’s

procedural ruling was correct. As a consequence, the Court is compelled to

deny a certificate of appealability as to Petitioner’s petition.

       Accordingly,

       IT IS ORDERED that Petitioner’s petition for a writ of habeas

corpus pursuant to 28 U.S.C. §§ 2241, 2242, 2253, 2254 (Docket #1) be and

the same is hereby DENIED;

       IT IS FURTHER ORDERED that Petitioner’s motion for leave to

proceed without prepayment of the filing fee (Docket #4) be and the same

is hereby DENIED as moot;

       IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED without prejudice for failure to exhaust; and

       IT IS FURTHER ORDERED that a certificate of appealability be and

the same is hereby DENIED.

       The Clerk of the Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 20th day of February, 2020.

                                    BY THE COURT:




                                    J.P. Stadtmueller
                                    U.S. District Judge




                                  Page 4 of 4
